Exhibit 10.1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

AMENDMENT No. 1 to RANBAXY — EPIRUS LICENSE AGREEMENT

 

This Amendment No. 1, dated as of 09 September, 2014 (the “Amendment Effective
Date”), to the License Agreement (as defined below), by and between Epirus
Switzerland GmbH, a Swiss corporation having its principal place of business at
Alpenstrasse 15, 6304 Zug, Switzerland (“Epirus”) and Ranbaxy Laboratories
Limited, an Indian company having its Registered Office at A-41, Industrial Area
Phase VIII-A, Sahibzada Ajit Singh Nagar, Mohali - 160 071, Punjab, India, and
its Corporate Office at Plot No. 90 Sector 32, Gurgaon — 122 001, Haryana, India
(“Ranbaxy”).

 

RECITALS:

 

WHEREAS, Epirus and Ranbaxy are parties to the License Agreement dated
January 3, 2014 (such agreement, the “License Agreement”; capitalized terms
defined in the License Agreement shall have the same meanings when used in this
Amendment), pursuant to which Epirus has designated Ranbaxy as its exclusive
licensee for Epirus’ BOW015 Product in the Territory, on the terms and
conditions stated therein;

 

WHEREAS, the Parties have each [***] under the License Agreement pursuant to (in
the case of Epirus) its [***], and (in the case of Ranbaxy) its [***], which the
Parties are [***], the concurrent entry into this Amendment and the final
Product Supply Agreement; and

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows.

 

1.                                      Amendment of Royalty Rate under the
License Agreement. In accordance with Section 16.6 of the License Agreement, the
Parties hereby agree to amend the License Agreement, effective as of the
Amendment Effective Date, by deleting the second sentence of Section 8.4(a) of
the License Agreement in its entirety and replacing it with the following:

 

“Ranbaxy shall pay to Epirus non-creditable, non-refundable royalties on a
country-by-country and Product-by-Product basis on aggregate annual Net Sales of
all Products in the Territory as follows:

 

(I)                                   During the period in which Product supply
is being provided by Reliance under the terms and conditions of the initial
Supply Agreement (such period, the “Initial Reliance Supply Agreement Period”),
the royalty rate shall be:

 

a.              [***] percent ([***]%) for annual Net Sales up to and including
the amount of such Net Sales equal to Ranbaxy’s Forecasted Quantities (as
defined in Exhibit 6.2 of License Agreement) for such year; and

 

b.              [***] percent ([***]%) for annual Net Sales in excess of such
Forecasted Quantities; and

 

--------------------------------------------------------------------------------


 

(II)                              During the period in which Product supply is
being provided either by Reliance under an amended supply agreement, or an
alternative manufacturer, in either case, subject to Parties agreeing to terms
and conditions which are more favourable to both Parties than the existing
Reliance Manufacturing and Supply Agreement, dated as of 14 May 2014 (the
“Reliance Manufacturing Agreement”), the Parties shall [***] percent ([***]%)
flat rate, including against annual net sales in excess of any Forecasted
Quantities.

 

Provided that, with respect to the royalty rate in the [***] during either the
Initial Reliance Supply Agreement Period or thereafter, [***] that would permit
[***] in the [***] prior to the [***] by Ranbaxy in the [***].”

 

2.                                      Suspension of Clause [***] Sales
Shortfall [***].  Epirus and Ranbaxy hereby agree that the performance measure
of the sales forecast (as given in Exhibit 6.2) and [***] will only be triggered
for any country in the Territory after Regulatory Approval of the Product in all
indications as approved for the innovator product (RemicadeTM of Johnson &
Johnson or its licensee) in such country.

 

3.                                      Further Assurances; No Further Changes.
Each Party shall perform all further acts and execute and deliver such further
documents as may be necessary or as the other Party may reasonably require to
implement or give effect to this Amendment. With the exception of those sections
of the License Agreement that are expressly amended by this Amendment, the
remainder of the License Agreement shall remain in full force and effect as
provided therein.

 

4.                                      Counterparts; Facsimile Execution. This
Amendment may be executed in two (2) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Amendment may be executed by facsimile signatures and such
signatures shall be deemed to bind each Party as if they were original
signatures.

 

[Signature Page Follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first written
above.

 

 

For and on behalf of

For and on behalf of

 

 

EPIRUS SWITZERLAND GMBH

RANBAXY LABORATORIES LIMITED

 

 

Signature :

/s/ Amit Munshi

 

Signature :

/s/ Sanjeev Dani

 

 

 

 

 

Name :

Amit Munshi

 

Name :

Sanjeev I. Dani

 

 

 

 

 

Title :

Director

 

Title :

EVP & Head — Global Strategy

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------